Citation Nr: 9907727	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-13 419	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder 
with numbness. 

3.  Entitlement to service connection for a liver disorder. 

4.  Entitlement to service connection for a pulmonary 
disorder. 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  In December 1996, the veteran filed a VA Form 9 on the 
issue of an increased rating for PTSD.  Although the RO did 
not issue a statement of the case until April 1997, the 
veteran had filed his December 1996 VA Form 9 within one year 
of both the July 1996 and August 1996 rating decisions that 
had denied an increased rating for PTSD.  See Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996).  In an April 1997 rating 
decision, service connection for acute peripheral neuropathy 
of the left upper and lower extremities was denied.  The 
veteran did not file a notice of disagreement on that issue.  
At the September 1998 hearing held at the RO before a 
traveling member of the Board of Veterans' Appeals (Board), 
the veteran withdrew the issue of entitlement to a temporary 
100 percent rating for PTSD.  Hearing Transcript (T) 2-3.  
The veteran filed a claim for a total rating based on 
individual unemployability in June 1998.  
  
The issue of an increased rating for PTSD will be addressed 
in the remand portion of the decision.




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his skin disorder with numbness, 
his abnormal liver function tests, and his pulmonary disorder 
are all related to exposure to Agent Orange.  He also asserts 
that his hypertension is related to his service-connected 
PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a skin disorder with numbness, a liver 
disorder, a pulmonary disorder, and hypertension are well 
grounded.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's skin 
disorder with numbness is related to active service, 
including exposure to Agent Orange.

2.  There is no competent evidence that the veteran's liver 
disorder is related to active service, including exposure to 
Agent Orange.

3.  There is no competent evidence that the veteran had 
sarcoidosis in service, that he had sarcoidosis within one 
year of active service, or that the pulmonary disorder was 
otherwise related to active service, including exposure to 
Agent Orange.

4.  There is no competent evidence that the veteran had 
hypertension in service, that he had hypertension within one 
year of active service, or that the hypertension was 
otherwise related to active service, including the service-
connected PTSD.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a skin 
disorder with numbness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

2.  The veteran's claim of service connection for a liver 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

3.  The veteran's claim of service connection for a pulmonary 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

4.  The veteran's claim of service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim that is plausible.  In other words, a well-grounded 
claim is meritorious on its own or capable of substantiation.  
If the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

I.  Entitlement to Service Connection for a Skin Disorder 
with Numbness

Service medical records reveal that the veteran was treated 
for athlete's foot in June 1971 and that there were no other 
treatments of a skin disease or numbness.  On separation 
examination, the veteran reported that he had had a skin 
disease.  The skin and the neurological evaluation were 
normal.

On May 1977 VA examination, the skin was normal, and the 
neurological examination was negative for any abnormalities.  
Neither a skin disorder nor a neurological disorder was 
diagnosed.

In February 1995, the veteran underwent an Agent Orange 
examination.  There was a skin lesion with dryness on the 
left thigh.  A skin disorder was not diagnosed.

In April 1995, it was noted that there was a possible skin 
lesion on the left thigh.  In June 1995, the veteran 
complained of lesions on the hands and the trunk.  The 
assessment was contact dermatitis and either peripheral 
vascular disease or alopecia areata.  

On February 1997 VA peripheral nerves examination, the 
diagnosis was a subjective decrease in pin prick and light 
touch on the left side and a minimal weakness in the left 
forearm, which were compatible with mild sensory neuropathy.  
It was noted that these findings were unusual because they 
were unilateral.

At the September 1998 hearing, the veteran testified that he 
was treated for rashes all over his body in service.  T. at 
4-5.  He also said that the current condition of his skin was 
related to his service in Vietnam.  Id. at 6.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The regulations pertaining to Agent Orange exposure provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6).  These regulations 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  Chloracne or other acneform disease, which is 
consistent with chloracne, is listed as a presumptive 
disease, but contact dermatitis is not listed as a 
presumptive disease.  If chloracne is manifested to a 
compensable degree within one year following the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service, it will be considered 
to have been incurred in service.  See 38 C.F.R. §§ 3.307(a), 
3.309(e).  Notwithstanding whether or not service connection 
for a disability on a presumptive basis is warranted, the 
United States Court of Appeals for the Federal Circuit 
recently determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability (a 
medical diagnosis), an incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Specifically, one element of a well-grounded claim is a 
presently existing disability, stemming from the disease or 
injury that allegedly began in or was aggravated by service.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to this claim, the appellant has not presented any medical 
evidence of chloracne.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  While an assessment of contact 
dermatitis has been made, a diagnosis of chloracne has not 
been made.  With regard to the veteran's contention that he 
has chloracne, that assertion is not competent evidence.  See 
Espiritu, 2 Vet. App. at 494-95.  

Therefore, the issue is whether the veteran's contact 
dermatitis with numbness is related to active service.  There 
was not a diagnosis of contact dermatitis until June 1995, 
over 23 years after active service.  True, the veteran 
reported on his separation examination that he had had a skin 
disease and he was treated for athlete's foot in service.  
Nevertheless, he has not presented any medical evidence that 
links his contact dermatitis or any neurological disorder to 
active service.  Specifically, the medical records regarding 
the treatment of the veteran's contact dermatitis do not 
attribute it to exposure to Agent Orange or any other event 
in active service.  As to the veteran's testimony that his 
current skin disorder was related to service in Vietnam, that 
assertion was not competent evidence.  See Espiritu, 2 Vet. 
App. at 494-95.  Quite simply, there is no competent evidence 
to establish a relationship between the veteran's disorder 
and service.  See Caluza, 7 Vet. App. at 506.   Therefore, 
the claim of entitlement to service connection for a skin 
disorder with numbness is not well grounded.

As for the veteran's argument that there should be a VA 
examination for his skin disorder, there is no duty to assist 
the claimant under 38 U.S.C.A. § 5107 in developing the facts 
underlying his or her claim in the absence of a well-grounded 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

II.  Entitlement to Service Connection for a Liver Disorder

Service medical records reveal that there were no complaints 
or treatment of a liver disorder.  On separation examination, 
the endocrine system was normal.

On May 1977 VA examination, there were no abnormalities in 
the endocrine system.  A liver disorder was not diagnosed.

In February 1995, it was noted that the veteran had an 
abnormal liver function test.  Specifically, in April 1995, 
it was noted that the veteran had elevated liver function 
tests. 

At the September 1998 hearing, the veteran testified that he 
had undergone numerous tests for his liver.  T. at 9-10.

For this claim, the veteran has not presented any medical 
evidence that links a liver disorder to active service.  The 
abnormal liver function test was not noted until early 
February 1995, almost 23 years after active service, and that 
abnormality has not been attributed to exposure to Agent 
Orange or any other event in active service.  In short, there 
is no competent evidence to establish a relationship between 
the veteran's liver disorder and service.  See Caluza, 7 Vet. 
App. at 506.  Therefore, the claim of entitlement to service 
connection for a liver disorder is not well grounded.

As for the veteran's argument that there should be VA 
examination for his liver disorder, there is no duty to 
assist the claimant under 38 U.S.C.A. § 5107 in developing 
the facts underlying his or her claim in the absence of a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

III.  Entitlement to Service Connection for a Pulmonary 
Disorder

Service medical records reveal that there were no complaints 
or treatment of a pulmonary disorder.  On separation 
examination, the lungs and chest were normal.

On May 1977 VA examination, the respiratory system was 
normal.  Neither sarcoidosis nor Non-Hodgkin's lymphoma was 
diagnosed.

In February 1995, the veteran underwent an Agent Orange 
examination.  The lungs were clear, but the veteran had 
abnormal chest x-rays.  The provisional diagnosis was 
lymphoma versus sarcoidosis.

In April 1995, it was noted that the veteran had abnormal 
chest x-rays and that adenopathy needed to be ruled out.  The 
assessment was pulmonary sarcoidosis.  In June 1995, the 
assessment was rule out sarcoid versus Non-Hodgkin's 
lymphoma.  It was noted that findings were suggestive of 
sarcoid, but that a tissue sample was needed for a diagnosis.  
In March 1996, the assessment was a questionable history of 
sarcoidosis.  In April 1996, the assessment was asthma and 
questionable bilateral hilar adenopathy.  In August 1996, the 
assessment was probable sarcoid and questionable asthma.

On February 1997 VA psychiatric examination, under Axis III, 
it was noted that the veteran had possible lung complications 
from exposure to Agent Orange.

At the September 1998 hearing, the veteran testified about 
the symptoms of his pulmonary disorder.  T. at 14.

Service connection may be granted for sarcoidosis when it is 
manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As previously noted, the regulations pertaining to Agent 
Orange exposure provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  
These regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  Non-Hodgkin's lymphoma and 
cancer of the lungs are listed as a presumptive disease; 
however, sarcoidosis is not listed as a presumptive disease.  
If Non-Hodgkin's lymphoma or cancer of the lungs is 
manifested to a compensable degree at any time following the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service, it will 
be considered to have been incurred in service. See 38 C.F.R. 
§§ 3.307(a), 3.309(e).  

Medical opinions that are speculative do not render a claim 
well grounded.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For this claim, the veteran has not presented any medical 
evidence that he has lung cancer.  The veteran's assertion 
that he may have lung cancer is not competent evidence.  See 
Espiritu, 2 Vet. App. at 494-95.  Also, there is no competent 
evidence that the veteran currently has Non-Hodgkin's 
lymphoma.  Although the assessment in June 1995 was rule out 
sarcoid versus Non-Hodgkin's lymphoma, the later assessment 
was probable sarcoid.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  

In addition, there is no competent medical evidence which 
establishes that the veteran had sarcoidosis in service or 
within one year of active service.  There were  no complaints 
or treatment of a pulmonary disorder during service.  On 
separation examination, the lungs and chest were normal.  In 
fact, there were no abnormal chest x-rays until early 
February 1995, almost 23 years after his active service.  
Furthermore, the appellant has not presented any competent 
medical evidence that otherwise links the veteran's pulmonary 
disorder to active service, including exposure to Agent 
Orange.  In particular, the notation on the March 1997 VA 
psychiatric examination - the veteran had possible lung 
complications from exposure to Agent Orange - is speculative.  
See Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.  In 
short, there is no competent evidence to establish a 
relationship between the veteran's pulmonary disorder and 
service.  See Caluza, 7 Vet. App. at 506.  Therefore, the 
claim for entitlement to service connection for a pulmonary 
disorder is not well grounded.

As for the veteran's argument that there should be a VA 
examination for his pulmonary disorder and that his claim 
should be reviewed by an independent medical expert, there is 
no duty to assist the claimant under 38 U.S.C.A. § 5107 in 
developing the facts underlying his or her claim in the 
absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

IV.  Entitlement to Service Connection for Hypertension

Service medical records reveal that on entrance examination 
the veteran's blood pressure reading was 112/84.  The heart 
and vascular system were normal.  There were no complaints or 
treatment of a cardiovascular disorder.  On separation 
examination, the veteran's blood pressure reading was 132/66.  
The heart and vascular system were normal.

On May 1977 VA examination, the cardiovascular system was 
within normal limits.   The blood pressure reading was 
118/70.  Hypertension was not diagnosed.

In May 1991, the veteran's blood pressure readings were 
126/90 and 146/97.  

In February 1995, the veteran underwent an Agent Orange 
examination.  The veteran's blood pressure reading was 
150/108.  Hypertension was diagnosed.

From April 1995 to May 1995, the veteran was hospitalized for 
substance abuse treatment and it was noted that the 
hypertension was controlled.

In March 1996, the assessment was hypertension, which was not 
well controlled by treatment.

At the September 1998 hearing, the veteran testified that he 
was currently taking medication for his hypertension.  T. at 
16.

Service connection may be granted for cardiovascular disease, 
including hypertension, when it is manifested to a degree of 
10 percent disabling within one year following a veteran's 
release from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

In this case, there is no competent evidence that the veteran 
had hypertension in service or within one year of active 
service.  See 38 C.F.R. §§ 3.307, 3.309.  There were no 
complaints or treatments of a cardiovascular disorder during 
service.  On separation examination, the heart and the 
vascular system were normal.  The veteran's blood pressure on 
separation was 132/66, and hypertension was not diagnosed.  
There is no evidence of elevated blood pressure readings 
until the 1990's, and the first diagnosis of record for 
hypertension was in early February 1995.  In addition, the 
veteran has not presented any medical evidence which 
otherwise links hypertension to active service, including his 
service-connected PTSD.  With regard to the veteran's 
contention that his hypertension was caused by his PTSD, that 
assertion is not competent evidence.  See Espiritu, 2 Vet. 
App. at 494-95.  In sum, there is no competent evidence to 
establish a relationship between the veteran's hypertension 
and service.  See Caluza, 7 Vet. App. at 506.  Therefore, the 
claim for entitlement to service connection for hypertension, 
both on a direct basis and as secondary to the service-
connected PTSD, is not well grounded.

As for the veteran's argument that there should be a VA 
examination for his hypertension, there is no duty to assist 
the claimant under 38 U.S.C.A. § 5107 in developing the facts 
underlying his or her claim in the absence of a well-grounded 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for a skin disorder with numbness is 
denied.

Service connection for a liver disorder is denied.

Service connection for a pulmonary disorder is denied.

Service connection for hypertension, both on a direct basis 
and as secondary to the service-connected post-traumatic 
stress disorder, is denied.


REMAND

The veteran testified that he has been denied Social Security 
disability benefits.  T. at 20.  The duty to assist in an 
increased rating claim generally includes obtaining Social 
Security Administration (SSA) records.  Baker v. West, 11 
Vet. App. 163 (1998).  In view of the Baker decision, the 
Board must defer the rating issue until the Social Security 
records are obtained, to the extent possible.

Also, the February 1997 VA examination did not adequately 
address the veteran's PTSD.  In light of the above, it is the 
opinion of the Board that a contemporaneous and thorough VA 
examination would assist the Board in clarifying the nature 
of the veteran's disability and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED for the following:

1. The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
who afforded him treatment since November 
1996 for his psychiatric disorder.  After 
obtaining the necessary permission from 
the veteran, the RO should obtain copies 
of all treatment records and associate 
them with the claims folder.

2.  The RO should attempt to obtain 
copies of the Social Security medical and 
other records upon which his disability 
determination was based.

3.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
extent of severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by the PTSD.  If there 
are other psychiatric disorders found,  
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated. 
Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected 
psychoneurosis.  The examiner is asked to 
express an opinion with respect to which 
of the following criteria best describes 
the veteran's psychiatric disability 
picture due solely to his service-
connected psychoneurosis:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as:  Suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to the service-connected 
psychoneurosis.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
The rationale for all conclusions should 
be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety. 

5.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for PTSD under the new 
criteria that became effective in 1996, 
as well as under the earlier criteria.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 17 -


